        Case 3:19-cv-00290-EMC Document 108-1 Filed 03/25/21 Page 1 of 2


     HUGH HANDEYSIDE (pro hac vice)
1    AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, 18th Floor
2    New York, NY 10004
3    Telephone: 212-549-2500
     Fax: 212-549-2583
4    hhandeyside@aclu.org
5    MATTHEW CAGLE (CA Bar No. 286101)
     AMERICAN CIVIL LIBERTIES UNION
6    FOUNDATION OF NORTHERN CALIFORNIA
7    39 Drumm Street
     San Francisco, CA 94111
8    Telephone: 415-621-2493
     Fax: 415-255-1478
9    mcagle@aclunc.org
10   Attorneys for Plaintiffs
11
12                                 UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO-OAKLAND DIVISION
14
15
     AMERICAN CIVIL LIBERTIES UNION
16   FOUNDATION, et al.,                          Case No. 19-CV-00290-EMC

17                  Plaintiffs,
                                                  [PROPOSED] ORDER
18          v.
19   DEPARTMENT OF JUSTICE, et al.,
20                  Defendants.
21
22
23
24
25
26
27
28

                                            [PROPOSED] ORDER
                                         CASE NO. 19-CV-00290-EMC
         Case 3:19-cv-00290-EMC Document 108-1 Filed 03/25/21 Page 2 of 2



 1                                      [PROPOSED] ORDER

 2          This matter comes before the Court on Defendants’ Motion, and Plaintiffs’ Cross-

 3   Motion, for Summary Judgment with respect to CBP, ICE, and USCIS. Upon consideration of

 4   the argument and evidence submitted by the parties, it is hereby ORDERED that the Defendants’

 5   Motion for Summary Judgment with respect to CBP, ICE, and USCIS is DENIED, and

 6   Plaintiff’s Cross-Motion for Partial Summary Judgment is GRANTED.

 7

 8           IT IS SO ORDERED.

 9    Date: ______________________

10                                                       __________________________________
                                                               United States District Judge
11                                                                  Edward M. Chen
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
                                           [PROPOSED] ORDER
                                        CASE NO. 19-CV-00290-EMC
